Citation Nr: 0504103	
Decision Date: 02/15/05    Archive Date: 02/22/05

DOCKET NO.  98-08 778A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post 
traumatic stress disorder (PTSD).

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
residuals of a head injury.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left knee disability.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left elbow disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and F.B.


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to 
January 1968.  This matter initially came to the Board of 
Veterans' Appeals (Board) on appeal from an October 1997 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Oakland, California.  In that 
decision, the RO denied service connection for PTSD and found 
that new and material evidence had not been submitted to 
reopen claims for service connection for residuals of an 
injury to the left knee, left elbow, and head. 

In October 2003, the Board remanded the case with 
instructions that the RO attempt to obtain private treatment 
records from Kaiser Foundation Hospital.  However, because 
the veteran failed to provide the RO with the necessary VA 
Form 21-4142 (Authorization and Consent to Release 
Information to the Department of Veteran's Affairs), that 
development has not been accomplished.  The case is once 
again before the Board for review. 

The Board notes that an unappealed December 1994 rating 
decision denied service connection for PTSD.  After 
attempting to reopen his claim in April 1997, the RO denied 
service connection for PTSD on the merits without first 
determining whether new and material evidence has been 
submitted to reopen that claim.  However, the requirement of 
submitting new and material evidence to reopen a claim is a 
material legal issue that the Board is required to address on 
appeal regardless of the RO's determination.  Barnett v. 
Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  Therefore, 
the Board must determine whether new and material evidence 
has been submitted to reopen the claim for service connection 
for PTSD since the prior final decision.


FINDINGS OF FACT

1.  An unappealed December 1994 rating decision denied 
service connection for PTSD on the basis that the record 
contained no diagnosis of PTSD.

2.  The unappealed December 1994 rating decision denied 
service connection for residuals of a head injury on the 
basis that the record contained no evidence that the veteran 
sustained a head injury in service. 

3.  The unappealed December 1994 rating decision denied 
service connection for residuals of a shrapnel wound of the 
left knee on the basis that the record contained no evidence 
that the veteran injured his left knee in service. 

4.  The unappealed December 1994 rating decision denied 
service connection for residuals of a shrapnel wound of the 
left elbow on the basis that the record contained no evidence 
that the veteran injured his left elbow in service. 

5.  The evidence received since the December 1994 rating 
decision is not so significant that it must be considered in 
order to fairly decide the merits of the claims involving 
service connection for PTSD, residuals of a head injury, 
residuals of a left knee injury, and residuals of a left 
elbow injury.


CONCLUSIONS OF LAW

1.  The December 1994 rating decision which denied service 
connection for PTSD is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.302, 20.1103 (2004).

2.  The additional evidence presented since the December 1994 
rating decision is not new and material, and the claim for 
service connection for PTSD has not been reopened.  
38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2002); 38 C.F.R          
§§ 3.102, 3.156, 3.159 (2004).  

3.  The December 1994 rating decision which denied service 
connection for residuals of a head injury is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R.      §§ 20.302, 
20.1103 (2004).

4.  The additional evidence presented since the December 1994 
rating decision is not new and material, and the claim for 
service connection for residuals of a head injury has not 
been reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 
2002); 38 C.F.R §§ 3.102, 3.156, 3.159 (2004).  

5.  The December 1994 rating decision which denied service 
connection for residuals of a shrapnel wound of the left knee 
is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
20.302, 20.1103 (2004).

6.  The additional evidence presented since the December 1994 
rating decision is not new and material, and the claim for 
service connection for residuals of an injury of the left 
knee has not been reopened.  38 U.S.C.A. §§ 5103, 5103A, 
5107, 5108 (West 2002); 38 C.F.R §§ 3.102, 3.156, 3.159 
(2004).  

7.  The December 1994 rating decision which denied service 
connection for residuals of a shrapnel wound of the left 
elbow is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
20.302, 20.1103 (2004).

8.  The additional evidence presented since the December 1994 
rating decision is not new and material, and the claim for 
service connection for residuals of an injury of the left 
elbow has not been reopened.  38 U.S.C.A. §§ 5103, 5103A, 
5107, 5108 (West 2002); 38 C.F.R §§ 3.102, 3.156, 3.159 
(2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims that new and material evidence has been 
submitted to reopen a previously denied claim for service 
connection for PTSD, as well as claims for service connection 
for residuals of injuries involving the left knee, left elbow 
and head.  In the interest of clarity, the Board will 
initially discuss whether these issues have been properly 
developed for appellate purposes.  The Board will then 
address the issues on appeal, providing relevant VA law and 
regulations, the relevant facts, and an analysis of its 
decision.

I.  Veterans Claims Assistance Act of 2000

Prior to proceeding with an examination of the merits of the 
claims, the Board must first determine whether the veteran 
has been apprised of the law and regulations applicable to 
this matter, the evidence that would be necessary to 
substantiate the claim, and whether the claim has been fully 
developed in accordance with the Veterans Claims Assistance 
Act of 2000 (VCAA) and other applicable law.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. §§ 5103(a) and 38 C.F.R. 
§ 3.159(b)(1).  More specifically, the VA is required to 
notify a claimant of the evidence and information necessary 
to substantiate a claim, whether the claimant or the VA is 
expected to provide the evidence and request the claimant to 
submit any other evidence in his or her possession that 
pertains to the claim.  Id. 

Prior to the Board's remand, the RO issued a rating decision 
in October 1997, a statement of the case issued in June 1998, 
and supplemental statements of the case issued in December 
1998, May 2000, and August 2001.  In these documents, the RO 
notified that the veteran that it had denied service 
connection for PTSD on the basis that no evidence showed a 
diagnosis of PTSD.  The RO also notified the veteran that new 
and material evidence had not been submitted to reopen his 
claims for service connection for residuals of injuries 
involving his left knee, left elbow, and head.  The RO 
notified the veteran that the additional evidence submitted 
since a final December 1994 rating decision did not show that 
he suffered from a disability involving his left knee, left 
elbow, and head as a result of an injury sustained in 
service. 

In October 2003, the Board remanded the case with instruction 
that the RO make arrangements to obtain any hospital 
summaries and outpatient treatment records from Kaiser 
Foundation Hospital.  The RO complied with the Board's remand 
instructions by issuing the veteran two letters in March 2004 
in which it requested that he complete and sign an enclosed 
VA Form 21-4142, Authorization and Consent to Release 
Information to the Department of Veterans Affairs, for Kaiser 
Foundation Hospital.  The RO also asked the veteran if he had 
received any additional VA treatment.  However, the veteran 
failed to reply to the RO's request.  After waiting seven 
months for a reply, the RO issued a supplemental statement of 
the case in October 2004, in which it found that new and 
material evidence had not been submitted to reopen the 
veteran's claims for service connection for PTSD, residuals 
of a left knee injury, residuals of a left elbow injury, and 
residuals of a head injury.  The RO also provided the veteran 
of the definition of new and material evidence. 

In Pelegrini, the Court held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  

In this case, although the notice letters from the RO do not 
specifically contain the "fourth element," the Board finds 
the veteran was otherwise fully notified of the need to 
submit any evidence pertaining to his claims through the 
documents described above.  See Bernard v. Brown, 4 Vet. App. 
384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  Since each of the four 
content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.

The VA must also make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  With respect 
to whether new and material evidence has been submitted to 
reopen a claim for service connection, the VCAA appears to 
have left intact the requirement that a veteran present new 
and material evidence to reopen a final decision under 38 
U.S.C.A  § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceed to evaluate the 
merits of the claim.  38 U.S.C.A. § 5103A(f); see also 
Paralyzed Veterans of America, 345 F.3d 1334 (Fed. Cir. 
2003).  

The Board notes that the veteran testified at a hearing held 
before the undersigned Veterans Law Judge in September 2002, 
at which time the veteran was notified that the record would 
be held open for an additional 60 days so that he could 
submit additional evidence.  In addition, the Board remanded 
the case in October 2003 with instructions that the RO 
attempt to obtain private treatment records from Kaiser 
Foundation Hospital.  As noted, however, the veteran failed 
to submit any additional evidence in support of his claims.  
The Board has also considered the argument advanced by the 
veteran's representative that an additional remand is 
warranted because the veteran has difficulty articulating his 
PTSD stressors due to his diagnosed learning disabilities.  
For the reasons set forth below, however, the Board disagrees 
and finds that no further action is necessary to meet the 
requirements of the VCAA. 

II.  PTSD

The veteran is ultimately seeking service connection for 
PTSD.  Service connection may be granted for a disability 
resulting from a disease or injury incurred in or aggravated 
by service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2004).  Service connection for PTSD requires the 
following three elements: [1] a current medical diagnosis of 
PTSD (presumed to include the adequacy of the PTSD 
symptomatology and the sufficiency of a claimed in-service 
stressor), [2] credible supporting evidence that the claimed 
in-service stressor(s) actually occurred, and [3] medical 
evidence of a causal relationship between current 
symptomatology and the specific claimed in-service 
stressor(s).  See 38 C.F.R. § 3.304(f) (2004).

In adjudicating a claim for service connection for PTSD, the 
Board is required to evaluate the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 
1154(a) (West 2002); 38 C.F.R. § 3.304(f); Hayes v. Brown, 5 
Vet. App. 60, 66 (1993).  The evidence necessary to establish 
the occurrence of a stressor during service to support a 
claim of entitlement to service connection for posttraumatic 
stress disorder will vary depending on whether or not the 
veteran was "engaged in combat with the enemy."  Id.

If VA determines that the veteran engaged in combat with the 
enemy and that his alleged stressor is combat related, then 
the veteran's lay testimony or statements are accepted as 
conclusive evidence of the occurrence of the claimed 
stressor, and no further development or corroborative 
evidence is required, providing that such testimony is found 
to be "satisfactory," i.e., credible and "consistent with the 
circumstances, conditions, or hardships of service."  See 38 
U.S.C.A. § 1154(b); 38 C.F.R. 3.304(f).  The term "combat" 
is defined to mean "a fight, encounter, or contest between 
individuals or groups" and "actual fighting engagement of 
military forces."  VAOPGCPREC 12-99 (Oct. 1999) citing 
WEBSTER'S THIRD NEW INT'L DICTIONARY 452 (1981).  The phrase 
"engaged in combat with the enemy" requires that the 
veteran "have personally participated in events constituting 
an actual fight or encounter with a military foe or hostile 
unit or instrumentality."  VAOPGCPREC 12-99.

If, however, VA determines either that the veteran did not 
engage in combat with the enemy or that the veteran did 
engage in combat, but that the alleged stressor is not combat 
related, the veteran's lay testimony by itself is not 
sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain credible 
supporting evidence to corroborate the veteran's testimony or 
statements.  See Moreau, 9 Vet. App. at 394-95.  In Pentecost 
v. Principi, 16 Vet. App. 124 (2002), the Court held that a 
veteran need not corroborate his actual physical proximity to 
(or firsthand experience with), and personal participation 
in, rocket attacks while stationed in Vietnam.  See also 
Suozzi v. Brown, 10 Vet. App. 307 (1997) (holding that 
"corroboration of every detail [of a claimed stressor] 
including the appellant's personal participation" is not 
required; rather an appellant only needs to offer independent 
evidence of a stressful event that is sufficient to imply his 
or her personal exposure.)

In this case, the RO initially denied service connection for 
PTSD in an unappealed December 1994 rating decision on the 
basis that the veteran did not have PTSD.  The evidence at 
that time included the veteran's service personnel records, 
VA outpatient treatment records, a VA examination report, and 
the veteran's own statements in support of his claim.

A review of these documents reveals the following.  The 
veteran claimed that he suffered from PTSD as a result of 
having been held as a prisoner of war (POW) for five days 
before escaping with an Australian soldier.  The veteran's 
service personnel record showed that he served in Vietnam as 
a combat engineer from January 1967 to January 1968.  
However, no evidence showed that he was ever held as a POW or 
had engaged in combat.  In particular, the veteran's DD Form 
214 does not show that he was awarded the Combat Infantryman 
Badge, the Purple Heart Medal, or any other award associated 
with valor or heroism shown while engaged with an enemy 
force.  Finally, the veteran's service medical records 
consist of a January 1968 separation examination report which 
made no reference to psychiatric problems.  

After service, a psychiatric evaluation performed by VA in 
March 1984 noted the veteran's complaints of intrusive 
recollections about Vietnam.  The veteran also reported that 
he had recently separated with his wife.  The only diagnosis 
was adjustment disorder with depressed mood.  The examiner 
noted that the veteran showed some symptoms of PTSD, but that 
they were insufficient to justify that diagnosis.  A VA 
examiner in October 1994 also declined to diagnosis the 
veteran with PTSD.  Instead, the only diagnoses were reading 
disorder, disorder of written expression, and borderline 
intellectual functioning.  

The RO thus denied the veteran's claim in December 1994 on 
the basis that the evidence of record did not show a 
diagnosis of PTSD.  The veteran was notified of the December 
1994 rating decision and of his appellate rights in a letter 
dated that same month; however, he did not seek appellate 
review within one year of notification.  Therefore, the 
December 1994 rating decision is final and not subject to 
revision upon the same factual basis.  See 38 U.S.C.A. 
§ 7105(c); see also 38 C.F.R. §§ 20.302, 20.1103.

In April 1997, the veteran attempted to reopen his claim for 
service connection for PTSD on the basis of new and material 
evidence.  Under VA law and regulation, if new and material 
evidence is presented or secured with respect to a final 
decision, the Secretary shall reopen and review the former 
disposition of that claim.  See 38 U.S.C.A. § 5108.  When a 
claim to reopen is presented, a two-step analysis is 
performed.  

The first step is to determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
"new and material."  See Elkins v. West, 12 Vet. App. 209, 
218-19 (1999) (en banc); see also 38 U.S.C.A. § 5108; Hodge 
v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  New and 
material evidence, as it applies to this case, is evidence 
not previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a).  The Board notes that this regulation was amended 
in that it redefined "new and material evidence."  38 C.F.R. 
§§ 3.156(a).  However, the revised version is applicable only 
to claims filed on or after August 29, 2001. 66 Fed. Reg. at 
45,620.  Since the veteran filed his claim to reopen in 1997, 
only the former version of the regulation is applicable. 

Second, if VA determines that the evidence is new and 
material, VA may then proceed to evaluate the merits of the 
claim on the basis of all evidence of record, but only after 
ensuring that the duty to assist has been fulfilled.  See 
Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) 
(discussing the analysis set forth in Elkins), overruled on 
other grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 
(Fed. Cir. 2000); Elkins, supra.  The second step becomes 
applicable only when the preceding step is satisfied.  See 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  In 
order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is not material, the inquiry ends and the claim 
cannot be reopened.  See (Russell) Smith v. West, 12 Vet. 
App. 312, 314 (1999).

In this case, the additional evidence submitted since the 
final December 1994 rating decision does not include 
competent medical evidence that the veteran's has PTSD.  
Since that decision, the veteran has submitted VA outpatient 
treatment records dated from 1994 to 2000, medical records 
from Kaiser Permanente, and a September 1997 VA psychiatric 
examination report.  

The Board notes that most of these documents are new, as they 
were not part of the record at the time of the December 1994 
rating decision.  However, none of these documents contains a 
diagnosis of PTSD.  Indeed, an October 1994 VA outpatient 
treatment record ruled out PTSD as a possible diagnosis.  
Moreover, the only diagnoses listed in the September 1997 VA 
psychiatric examination report includes a disorder of written 
expression, developmental reading disorder, and borderline 
intellectual functioning, which the Board notes were the same 
diagnoses provided prior to the December 1994 rating 
decision.  In that report, the examiner noted that, "[W]hen 
asked about Vietnam, he states that he for the most part does 
not think about it except when he watches pictures on 
television.  He in fact enjoys watching movies about Vietnam 
and about combat in general."  Accordingly, PTSD was not 
diagnosed.  Therefore, none of the newly submitted evidence 
is material to the central issue in this case concerning a 
diagnosis of PTSD.  Thus, the December 1994 rating decision 
remains final.  

The Board has also considered the veteran's own lay 
statements in support of his claim.  In particular, the Board 
has considered testimony presented by the veteran and his 
brother at a hearing held before the undersigned Veterans Law 
Judge in September 2002.  The veteran testified about the 
incident in which he was one of ten American soldiers 
captured by the Viet Cong.  According to the veteran, he and 
another solder by the name of Jim or Mike were the only 
survivors and had managed to escape after five days of 
captivity.  The veteran then attributed his current symptoms 
of anger and hostility to PTSD. 

The Board finds that any statements by the veteran and his 
brother cannot be deemed material as defined under 38 C.F.R. 
§ 3.156.  Evidence is probative when it "tend[s] to prove, or 
actually prov[es] an issue."  Routen v. Brown, 10 Vet. App. 
183, 186 (1997), citing Black's Law Dictionary 1203 (6th ed. 
1990).  To be "material" existing evidence must, by itself or 
when considered with previous evidence of record, relate to 
an unestablished fact necessary to substantiate the claim.  
See 38 C.F.R. § 3.156(a).  Lay statements by the veteran and 
his brother fail to meet either test.  The Court has held 
that where the determinative issue is one of medical 
causation or a diagnosis, only those with specialized medical 
knowledge, training, or experience are competent to provide 
evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 
137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Here, the record does not reflect that the veteran 
or his brother possess the medical training and expertise 
required to provide a medical opinion concerning the presence 
and etiology of a psychiatric disorder such as PTSD. 

The Board has considered the argument advanced by the 
veteran's representative that an additional remand is 
warranted because the veteran has had difficulty articulating 
his PTSD stressors due to his diagnosed learning 
disabilities.  The Board disagrees.  The central issue in 
this case has nothing to do with whether there is a verified 
inservice stressor, but whether the veteran  has a diagnosis 
of PTSD.  In other words, even if the veteran were to submit 
evidence of a verified stressor, the fact that he still has 
no diagnosis of PTSD would preclude his claim from being 
reopened and adjudicated on the merits.  The Board also 
points out that the veteran failed to reply to the RO's 
request that he provide additional information in support of 
his claim.  If a veteran wishes help in developing his claim, 
he cannot passively wait for it in those circumstances where 
he may or should have information that is essential in 
obtaining putative evidence.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).

As a whole, the evidence received since the final December 
1994 rating decision, when viewed either alone or in light of 
all of the evidence of record, is not new and material.  
Therefore, the appeal is denied.  

III.  Residuals of a Head Injury

The unappealed December 1994 rating decision also denied the 
veteran's claim of entitlement to service connection for 
residuals of a head injury.  In that decision, the RO noted 
that the service medical records made no reference to any 
complaint or treatment involving a head injury.  In 
particular, the veteran's January 1968 separation examination 
report made no reference to headaches or any other symptoms 
pertaining to a possible head injury.  The veteran checked 
"no" when asked about "dizziness or fainting spells" after 
apparently checking "yes," which was crossed out. 

After service, an August 1989 VA examination report noted the 
veteran's complaints of left frontoparietal headaches dating 
back to an undocumented injury in Vietnam.  The veteran 
reported that he would get headaches once or twice a week 
over the parietotemporal area.  VA outpatient treatment 
records dated from 1991 to 1992 noted the veteran's 
complaints of headaches and visual difficulties.  

When examined by VA in October 1994, the veteran reported 
brief episodes of dizziness when standing up too quickly.  He 
also reported vision problems and an episode approximately 
two years prior in which he lost consciousness.  The veteran 
then gave a history of a head injury in 1967 when his truck 
hit a bomb in Vietnam.  He said that his only symptoms 
following that incident involved severe headaches for 
approximately two weeks; however, he denied loss of 
consciousness as well as lacerations or swelling of the head.  
He reported that he had been suffering from headaches since 
then.  A neurological examination revealed no significant 
findings.  The diagnoses included postural dizziness without 
any evidence of orthostatic hypotension, and history of head 
injury while he was in the service without any residuals.  

Based on the foregoing, the RO denied service connection for 
residuals of a head injury on the basis that no injury was 
shown in service, and that no medical evidence showed that 
the veteran suffered from a current disability involving 
residuals of a head injury.  The veteran was notified of the 
December 1994 rating decision and of his appellate rights in 
a letter dated that same month, but did not seek appellate 
review within one year of notification.  The December 1994 
rating decision is therefore final and not subject to 
revision upon the same factual basis.  See 38 U.S.C.A. 
§ 7105(c); see also 38 C.F.R. §§ 20.302, 20.1103.  As such, 
the Board must determine whether new and material evidence 
has been submitted since the December 1994 rating decision.  
38 C.F.R. § 3.156(a).  

In April 1997, the veteran attempted to reopen his claim for 
service connection for residuals of a head injury on the 
basis of new and material evidence.  Unfortunately, however, 
a review of the evidence submitted since that final decision 
fails to establish that the veteran sustained a head injury 
in service or that he suffers from residuals of a head 
injury.  Accordingly, the December 1994 rating decision must 
remain final.  

The following evidence has been submitted since the December 
1994 final rating decision.  A September 1979 admission 
report from Mercy San Juan Hospital shows that the veteran 
was admitted for complaints of numbness throughout the left 
side of his body, with associated headaches, double vision, 
and lightheadedness.  A CT scan of the brain was normal.  The 
diagnostic impression was left lateral rectus muscle palsy, 
the etiology of which was unclear.  The broad differential 
diagnosis also included intracranial mass lesions, 
demyelization disease, and complications of systemic disease 
such as diabetes or inflammatory conditions.  The Board notes 
that this admission report is new, as it was not considered 
by the RO in December 1994.  However, since this report does 
not confirm that the veteran suffers from residuals of a head 
injury as a result of service, it not material to the central 
issue in this case. 

Medical records from Kaiser Permanente show that the veteran 
was seen in 1989 for episodes involving diplopia, headaches, 
and vision loss in the right eye.  The veteran also reported 
numbness throughout the right side of his body, including his 
leg, chest and arm.  A CT scan of the head was normal.  
However, an MRI of the cranium revealed diffuse patchy areas 
of abnormal increased T-2 signal located bilaterally in the 
deep white matter.  The radiologist indicated that, although 
the findings were nonspecific, the distribution and 
morphology suggest a demyelization disorder such as multiple 
sclerosis.  An October 2000 letter from Kaiser Permanente 
also attributed the veteran's neurological problems to 
multiple sclerosis.  Again, the Board notes that these 
medical records are new, as they were not considered by the 
RO in December 1994.  However, since none of these records 
indicate that the veteran suffers from residuals of a head 
injury as a result of service, they are not material to the 
central issue in this case.

A September 1997 VA general medical examination report 
includes the veteran's account of an injury in which a truck 
he was driving was destroyed after hitting a land mine.  The 
veteran's current complaints included dizziness and 
occasional double vision.  However, this examination focused 
on the veteran's orthopedic complaints.  The diagnoses also 
made no reference to residuals of a head injury.  Therefore, 
this report is not material to the central issue in this case 
as to whether the veteran suffered a head injury in service. 

The Board considered VA outpatient treatment records dated 
from 1994 to 2000, none of which confirm that the veteran 
sustained a head injury in service.  In an entry dated 1999, 
it was noted that the veteran suffered from multiple 
sclerosis with left-sided weakness and diplopia.  The 
clinician also recorded the veteran's history of shrapnel 
injuries to his left leg and skull.  However, no evidence 
confirms either injury.  Thus, these reports are not material 
to the central issue in this case concerning the occurrence 
of a head injury in service. 

The veteran also submitted photographs of a badly damaged 
truck, which he claims was the vehicle he was driving when he 
sustained his head injury.  However, this photograph fails to 
show or support his claim that he injured his head in 
service.  Hence, it does not constituted material evidence. 

The Board has also considered statements and testimony 
presented by the veteran and his brother at the September 
2002 hearing.  The veteran merely reiterated his account of 
how he injured his head in service when his truck hit a land 
mine.  He also testified that he received no treatment in 
service after his claimed injury or that there would be any 
records of treatment in service.  The Board notes that these 
statements are merely cumulative of statements considered at 
the time of the December 1994 rating decision.  Moreover, 
since the record does not reflect that the veteran or his 
brother possess the medical training and expertise required 
to diagnose a neurological disorder, their statements cannot 
be deemed material.  See Jones and Espiritu, both supra. 

In conclusion, the Board finds that the evidence received 
since the final December 1994 rating decision, when viewed 
either alone or in light of all of the evidence of record, is 
not new and material.  Therefore, the appeal is denied.  

IV.  Residuals of Injuries Involving the Left Knee and Left 
Elbow

The unappealed December 1994 rating decision also denied the 
veteran's claims of entitlement to service connection for 
residuals of a shrapnel wound of the left knee, residuals of 
a shrapnel wound of the left elbow, and also residuals of a 
left elbow injury.  In that decision, the RO noted that none 
of the veteran's service medical records showed that he had 
sustained any kind of injury to his left knee or left elbow, 
nor did his service records indicate that he was awarded the 
Purple Heart Medal for injuries sustained in combat.  

Evidence at the time of the December 1994 decision also 
included an August 1989 VA general medical examination 
report.  At that time, the examiner noted the presence of a 
faint, irregular scar across the veteran's left elbow.  
However, no other objective finding were reported.  Under the 
diagnosis section, the examiner wrote, "EXAM ESSENTIALLY 
NORMAL."  When examined by VA in October 1994, the veteran 
reported a history of shrapnel wounds to the left knee and 
left elbow.  X-rays of the left elbow revealed a tiny spur at 
the olecranon.  However, no other objective findings were 
shown.  The examiner offered no diagnosis concerning the left 
elbow.  

Based on the foregoing, the evidence at time of the December 
1994 rating decision failed to show that the veteran 
sustained injuries to his left knee or left elbow, or that he 
suffered from a current disability involving either of these 
joints.  As noted, the unappealed December 1994 rating 
decision is final and not subject to revision upon the same 
factual basis.  See 38 U.S.C.A. § 7105(c); see also 38 C.F.R. 
§§ 20.302, 20.1103.  Therefore, the Board must determine 
whether new and material evidence has been submitted since 
the December 1994 rating decision.  38 C.F.R. § 3.156(a).  

In April 1997, the veteran attempted to reopen his claim for 
service connection for residuals of injuries involving his 
left knee and left elbow.  However, a review of the evidence 
submitted since the December 1994 rating decision fails to 
establish that the veteran sustained injuries to his left 
knee and left elbow.  Accordingly, the December 1994 rating 
decision must remain final.  

Since the December 1994 rating decision, the veteran 
submitted a September 1979 admission report from Mercy San 
Juan Hospital, medical records from Kaiser Permanente, VA 
outpatient treatment records dated from 1994 to 2000, and a 
September 1997 VA examination report.  The Board notes that 
several of these reports include the veteran's history of 
shrapnel wounds to his left knee and left elbow.  However, 
none of the medical reports indicates that the veteran has a 
current disability involving residuals of an injury of the 
left knee or left elbow.  Although the September 1997 VA 
examination report lists a diagnosis of status post 
arthralgia of multiple joints, there is no indication that 
the veteran's complaints included his left knee or left 
elbow.  Thus, none of these medical reports can be deemed 
material as defined under 38 C.F.R. § 3.156.   

Statements by the veteran and his brother are also not 
material to the central issue in this case, since the record 
does not reflect that the either the veteran or his brother 
possess the medical training and expertise required to 
diagnose an orthopedic or muscle injury.  Hence, their 
statements are not material.  See Jones and Espiritu, both 
supra. 

As a whole, the Board finds that the evidence received since 
the final December 1994 rating decision, when viewed either 
alone or in light of all of the evidence of record, is not 
new and material.  Therefore, the appeal is denied.  


ORDER

New and material evidence not having been submitted to reopen 
a claim for service connection for PTSD, the appeal is 
denied.

New and material evidence not having been submitted to reopen 
a claim for service connection for residuals of a head 
injury, the appeal is denied.

New and material evidence not having been submitted to reopen 
a claim for service connection for residuals of an injury of 
the left knee, the appeal is denied.

New and material evidence not having been submitted to reopen 
a claim for service connection for residuals of an injury of 
the left elbow, the appeal is denied.




	                        
____________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


